361 S.W.3d 443 (2011)
A-1 EXPRESS TAXI AND LIMO, LLC, Appellant,
v.
DIVISION OF EMPLOYMENT SECURITY, Respondent.
No. WD 73584.
Missouri Court of Appeals, Western District.
November 29, 2011.
Gwen Froeschner Hart, Columbia, MO, for Appellant.
Larry R. Ruhmann, Jefferson City, MO, for Respondent.
Before Division Two: MARK D. PFEIFFER, Presiding Judge, JOSEPH M. ELLIS, Judge and VICTOR C. HOWARD, Judge.

ORDER
PER CURIAM:
A-1 Express Taxi and Limo, LLC, appeals the Labor and Industrial Relations Commission's determination that it is an employer subject to Missouri Employment Security Law. On appeal, A-1 Express claims that the overwhelming weight of the evidence showed that its taxi drivers were independent contractors. Because a published opinion would have no precedential value, a memorandum has been provided to the parties.
The decision of the Commission is affirmed. Rule 84.16(b).